Title: Thomas Jefferson’s Notes on University of Virginia Pavilions, 7 December 1819
From: Jefferson, Thomas
To: 


					
						
							
						
					
					
						
							from central line of library
							from central line of Library.
						
						
							
							
							
							 f
							
							 
							
							
							
							
							
							  f
						
						
							 to 
							Pavilion No 
							
								
									
								
								I.
							
							68
							whole.
							 68.
							 
							to 
							Hotel A.
							68
							whole
							 68
						
						
							
							Pavilion
							
							44
							
							112
							
							
							Hotel A.
							50
							
							118
						
						
							
							Dormitory.
							 1
							13.6
							
							125.6
							
							
							Dormitory
							15
							
							133
						
						
							
							
							 2
							13.6
							
							139.
							
							
							
							15
							
							148
						
						
							
							
							 3
							13.6
							
							152.6
							
							
							
							15
							
							163
						
						
							
							
							 4
							13.6
							
							166.
							
							
							
							15
							
							178
						
						
							
							Pavilion No
							
								II
							
							37.
							
							203
							
							
							
							15
							
							193
						
						
							
							Dormitory.
								A.
							 5
							13.9
							
							216.9
							
							
							
							15
							
							208
						
						
							
							
							 6
							13.9
							
							230.6
							
							
							
							15
							
							223
						
						
							
							
							 7
							13.9
							
							243.3
							
							
							
							15
							
							238
						
						
							
								
							
							Passage
							
							 6.10½
							
							251.1½
							
							
							Necessary 
							12
							
							250
						
						
							
							Dormitory
							 8
							13.9
							
							264.
							
							
							Dormitory
							15
							
							265
						
						
							
							
							 9
							13.9
							
							278.7½
							
							
							
							15
							
							280
						
						
							
							
							10
							13.9
							
							292.4½
							
							
							
							15
							
							295
						
						
							
							Pavilion No
							III.
							44
							
							336.4½
							
							
							
							15
							
							310
						
						
							
							Dormitory
							11
							13.9
							
							350.1½
							
							
							
							15
							
							325
						
						
							
							
							12
							14
							
							364.1½
							
							
							
							15
							
							340
						
						
							
							
							13
							14
							
							378.1½
							
							
							
							15
							
							355
						
						
							
							
							14
							14
							
							392.1½
							
							
							
							15
							
							370
						
						
							
							
							15
							14
							
							406.1½
							
							
							Hotel B.
							34 
							
							404
						
						
							
							
							16
							14
							
							420.1½
							
						
						
							
							
							17
							14
							
							434.1½
							
						
						
							
							Pavilion No
							IV
							34
							
							468.1½
							
						
						
							
							Dormitory
								B
							18
							11
							
							479.1½
							
						
						
							
							
							19
							11
							
							490.1½
							
						
						
							
							
							20
							11
							
							501.1½
							
						
						
							
							
							21
							11
							
							512.1½
							
						
						
							
							
							22
							11
							
							523.1½
							
						
						
							
							
							23
							11
							
							534.1½
							
						
						
							
							
							24
							11
							
							545.1½
							
						
						
							
							
							25
							11
							
							556.1½
							
						
						
							
							
							26 
							11
							
							567.1½
							
						
					
					*Dec. 7. 19. I took the bearing accurately of the range of pavilions, & found it magnetically S. 21. W. the variation of the needle being that day 4.° E. of the true N. or to the right. it is probable that at the operation of July 18. the merid of W’s Mountn was inadvertently considd as the true N.
				